DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
The affidavit under 37 CFR 1.132 filed 08/17/2020 is insufficient to overcome the rejection of claim 1 based upon references Toyama and SPECHT, applied under 35 U.S.C. 103 as set forth in the last Office action because:  
It refer(s) only to the Commercial Success and not to the individual claims of the application. Thus, there is no showing that the objective evidence of non obviousness is commensurate in scope with the claims. See MPEP § 716. Regarding comment for Chinese Patent CN201621267142.5 claiming the same subject matter, the subject matter of patented claim 1 can be rejected based upon references Toyama and SPECHT under 35 U.S.C. 103 please refer to rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Eiichi Toyama (Toyama) US 9,050,934 in view of Klaus SPECHT (SPECHT) PCT/EP2016/
074450 (US 2018/0229677 used for rejection).
As per claim 1 Toyama disclose;
An automotive vehicle comprising a vehicle body shell (fig. 1 item 1 body shell), a power supply (5), and an in-car plug or junction device (item 4 inverter as junction box or plug for connection of wires from battery for power for inverter), wherein the power supply (5) is connected to the in-car plug or junction device (4) partially or completely by flat cables (item 42 fig. 6B), the flat cables (42) extend along the vehicle body shell (Fig. 1 item 28 cable extends along body shell), each of the flat cables (42) has a single solid aluminum conductive core (43) and a flexible insulation layer (44 made from resin, and is as flexible as it bends to shape of body as shown in Fig. 1) wrapping over the solid aluminum conductive core (43) the flat cables have a bending performance such that a bent portion of a cable may be bent (fig. 1 shows multiple bends)  on x, y and z axes relative to a fixed portion of the cable (Col. 6 line 14-15 “insulating resin material” properties of resin allows the cable 42 to bend as shown in fig. 1 bent at multiple points.) and the cables thus made to assume and to hold a shape of the vehicle body shell (fig. 1), each of the flat cables comprises a solid aluminum conductive 
Toyama disclose flat cables along floor but does not teach, specifically, and a distance between the flat cables and the vehicle body shell when the cables extend along the shell is less than or equal to 300 mm.
However in analogues art of arranging flat cables on floor of the body, SPECHT disclose mounting a flat cable (fig. 1 item 4 and fig. 19 item 4) on surface of the floor (item 5) car body panel (2) at a distance (D1 from the surface 5 see para 0014 and 0076) between the flat cables (4a and 4b) and the vehicle body shell (item 5) when the cables extend along the shell is (d1 =15 mm see para 0014, para 0076) less than or equal to 300 mm (15mm<300mm). Additionally SPECHT also disclose, An automotive vehicle comprising a vehicle body shell (Fig. 1 item 2 ), a power supply (Para 0061 “vehicle battery (not shown)”), and the flat cables (item 4 fig. 1 to 19) extend along the vehicle body shell (item 2 and 5), each of the flat cables (4) has a single solid aluminum conductive core and a flexible insulation layer (20) wrapping over the solid aluminum conductive core, the flat cables have a bending performance (shown by fig. 1 at items 6a-6e cable bends) such that a bent portion of a cable may be bent on x, y and z (fig. 1) axes relative to a fixed portion of the cable and the cables thus made to assume and to hold a shape of the vehicle body shell (Fig. 2 shape of item 3 and 4 follows shape of floor 5 of body 2), and a distance between the flat cables and the vehicle body shell when the cables extend along the shell is less than or equal to 300 mm (fig. 10 d1 and d2 is 15mm).


As per claim 2 combinations of Toyama and SPECHT disclose;
the distance between the flat cables and the vehicle body shell is 2-100mm. (d1 =15 mm see para 0014, para 0076)

As per claims 6-7 combinations of Toyama and SPECHT disclose;
-the solid aluminum conductive core has a polygon-shaped (four sided rectangle fig. 2) cross section.
- the polygon shape is quadrilateral. (Fig. 2 item 30 rectangle is also known as quadrilateral )

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of SPECHT (US 2018/0229677 used for rejection).
As per claim 21 Toyama disclose;
An automotive vehicle comprising a vehicle body shell (fig. 1 item 1 body shell), a power supply (5), and an in-car plug or junction device (item 4 inverter as 
Toyama disclose flat cables extend along floor of the vehicle body but does not teach, well-known in the art alternative method of running the cables based on requirements or design choice, the flat cables extend along and inside the vehicle body shell and a distance between the flat cables and the vehicle body shell when the cables extend along the shell is 2-100 mm.
However in analogues art of arranging flat cables on floor of the body, SPECHT disclose mounting a flat cable (fig. 1 item 4 and fig. 19 item 4) on surface of the floor (item 5) car body panel (2) at a distance (D1 from the surface which do not rest directly on the ground conductor 3, the distanced from the ground conductor is also no more than 15 mm. With this distance d, good electromagnetic compatibility (EMC) is obtained since”). 
Additionally SPECHT also disclose, An automotive vehicle comprising a vehicle body shell (Fig. 1 item 2 ), a power supply (Para 0061 “vehicle battery (not shown)”), and the flat cables (item 4 fig. 1 to 19) extend along the vehicle body shell (item 2 and 5), each of the flat cables (4) has a single solid aluminum conductive core and a flexible insulation layer (20) wrapping over the solid aluminum conductive core, the flat cables have a bending performance (shown by fig. 1 at items 6a-6e cable bends) such that a bent portion of a cable may be bent on x, y and z (fig. 1) axes relative to a fixed portion of the cable and the cables thus made to assume and to hold a shape of the vehicle body shell (Fig. 2 shape of item 3 and 4 follows shape of floor 5 of body 2), and a distance between the flat cables and the vehicle body shell when the cables extend along the shell is less than or equal to 300 mm (fig. 10 d1 and d2 is 15mm).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Toyama and SPECHT by incorporating the teaching of SPECHT, into the system of Toyama to lay flat cable along surface of the body. One having 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of SPECHT and further in view of Jorma Pohjola (Pohjola) US 6,096,978.
As per claim 4 combinations of Toyama and SPECHT disclose; rectangular shape of 
the conductor, but does not specifically disclose, the solid aluminum conductive core has a ripple-shaped cross section.
	However, in analogues art of flat cable, Pohjola disclose the solid aluminum conductive core has a ripple-shaped cross section. (Fig. col. 2 lines 56-58 “bends or meanders” in item 2 forms ripples as shown in fig.3)
	Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Toyama, SPECHT and Pohjola by incorporating the teaching of Pohjola, into the system of Toyama and SPECHT to add bends in conductor to form ripples. One having ordinary skill in the art would have found it motivated to use teaching of Pohjola to provide bends that make the conductor longer than the insulation sheath enclosing it so as to enable a substantial change in the conductor length upon extending or contracting the insulation sheath without breaking the conductor. (Col. 1 lines 7-12)

5 is rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of SPECHT in view of Larry Elie (Elie) US 2008/0179074.
As per claim 5 combinations of Toyama and SPECHT disclose; rectangular shape of the
conductor and further disclose other shapes e.g. circular (Col. 8 line 7) but does not specifically disclose, the solid aluminum conductive core has an ellipse-shaped cross section.
	However, in analogues art of making cables Elie disclose, an ellipse-shaped cross section of the conductive core (Fig. 1 item 18) further teaches rectangular and circular shapes.
	It would have been obvious to one of ordinary skill in the art at 
the time the invention was made to use ellipse-shaped cross section of the conductive core since it was known in the art to use various shapes of conductors as required.

Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of SPECHT in view of Peter Lausch (Lausch) US 2017/0213620.
As per claims 8-10 combinations of Toyama and SPECHT disclose; rectangular shape
e.g.  polygon and polygon is quadrilateral the conductor and further disclose other shapes e.g. circular (Col. 8 line 7) but does not specifically disclose, various other shapes and dimensions as follow
	-the quadrilateral shape is a rectangle, the rectangle has a height of 3.4mm-4.0mm and a width of 29.7mm-30.3mm.

	- corners of the polygon shape have chamfers.
	However in analogues art of making cables Lausch disclose, an ellipse-shaped cross section of the conductive core (Fig. 1 item 18) further teaches 
-the quadrilateral shape is a rectangle, the rectangle has a height of 3.4mm-4.0mm and a width of 29.7mm-30.3mm. (Para 0038 and teaches how to determine dimensions of the cross-section “a sufficient cross-section of the flat conductor core can be made available so that the flat conductor can be used as a power line. Also teaches various “the ratio of the height of the flat conductor core to the width of the flat conductor core…..”)
	-the polygon shape is a pentagon, a hexagon, or an octagon. (Fig. 4)
	- corners of the polygon shape have chamfers. (Fig. 3, 4)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Toyama, SPECHT and Lausch by incorporating the teaching of Lausch, into the system of Toyama and SPECHT to use different shapes and dimensions of the conductor. One having ordinary skill in the art would have found it motivated to use retainers of Lausch to provide an improved resistance in particular to shaping of the flat conductor by means of bending tools and to provide enough width to use as a power line.

Claim 11-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of SPECHT in view of Klaus SPECHT (SPECHT) US 2018/0229677.

flat cables laid on the floor but does not specifically disclose, well-known details of mounting flat cables on the floor, e.g. the flat cables are fixed on the vehicle body shell by a plurality of spaced-part fasteners, and an interval distance between two adjacent fasteners is 10-200cm.
	However in analogues art of mounting flat cable on the floor of the vehicle SPECHT teaches the flat cables (item 3) are fixed on the vehicle body shell (6a-6e) by a plurality of spaced-part fasteners (8 straps), and an interval distance between two adjacent fasteners (8) is 10-200cm (fig. 2 shows distance between to straps 8 is within range of 10-200cm).
	Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Toyama, SPECHT and SPECHT by incorporating the teaching of SPECHT, into the system of Toyama and SPECHT to use straps to mount cable on floor. One having ordinary skill in the art would have found it motivated to use retainers of SPECHT to hold flat cable along the floor.
	

Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Argument-1, “ Toyoma disclose a wire harness housing a flat cable that extends through a vehicle body above-floor located above the vehicle body 
Argument-2 “Specht teaches a ground conductor and the supply line extending along the center of the vehicle body, where the distance between the ground conductor and the supply line when decoupled is no more than 15mm, Specht fails to teach a distance between the flat cables and the vehicle body shell when the cables extend along the shell is less than or equal to 300 mm.
Argument-3 “In regards to claims 2, 12 and 21, Applicant has solved the problems of obtaining better effects of reducing the bending times of the flat cables; shortening the cable installation time; reducing the material consumption of the flat cables; and improving the installation stability of the flat cables in the vehicle body shell (See page 6, fourth paragraph in Applicant's originally filed specification) by having the claimed distance between the fiat cable and the vehicle body shell being 2-100 mm, which none of the other applied prior art recognized.”

Regarding argument -1 
Examiner respectfully disagree because, subject matter “the wire harness is arranged inside and extending in the vehicle body above-floor,” is not in the claim 1, claim 1 requires “the flat cables extend along the vehicle body shell” does not claim “inside” the body, however it is well known practice in the vehicle making to run cables inside and outside the vehicle, e.g.

Additionally SPECHT also disclose, An automotive vehicle comprising a vehicle body shell (Fig. 1 item 2 ), a power supply (Para 0061 “vehicle battery (not shown)”), and the flat cables (item 4 “supply lines 4” fig. 1 to 19) extend along and inside the vehicle body shell (item 2 “body” and 5 “floor assembly”), each of the flat cables (4) has a single solid aluminum conductive core and a flexible insulation layer (20) wrapping over the solid aluminum conductive core, the flat cables have a bending performance (shown by fig. 1 at items 6a-6e cable bends) such that a bent portion of a cable may be bent on x, y and z (fig. 1) axes relative to a fixed portion of the cable and the cables thus made to assume and to hold a shape of the vehicle body shell (Fig. 2 shape of item 3 and 4 follows shape of floor 5 of body 2), and a distance between the flat cables and the vehicle body shell when the cables extend along the shell is less than or equal to 300 mm (fig. 10 d1 and d2 is 15mm). 
Regarding argument-2 
Examiner respectfully disagree because as per paragraph 0063 also disclose “see para 00063 “For the other supply lines 4, which do not rest directly on the ground conductor 3, the distanced from the ground conductor is also no more than 15 mm. With this distance d, good electromagnetic compatibility (EMC) is obtained since….” 


Regarding additional arguments a-“Toyama Will No Longer Perform Its Intended Function If Toyama is :Modified Based On The Teachings Of Specht” and b-“Modification of Toyama with Specht '\Would Require Substantial Reconstruction and. A Change in The Principle Operation of Toyama”
Regarding above arguments, Examiner respectfully disagree, because, 1-laying cables using known methods, does not effect, performance of the vehicle as cables connect different components if connection is good it does not matter how cable is laid, performance of the cable is based on the proper current capacity and insulation of the cable , 2-see SPECHT Para 0013 “the supply line, it can be dimensioned for different rated voltages in a manner which is simple in terms of design and can therefore be used for rated voltages of both about 12 V and 48 V and in the high voltage range, i.e. above 60 V, according to the specific case” Since SPECHT disclose use of the invention in the high voltage applications, argument is not valid.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835